Reynolds, J.
Appellants seek to assert here that a nonindustrial boat accident may have been a partial contributing factor to claimant’s total disability. This issue, however, was not brought to the attention of the board in their application for board review and thus cannot be raised here (Matter of Hamilton v. Transport Workers Union, 21 A D 2d 434, affd. 16 N Y 2d 696; Matter of Chersi v. Lulich Constr. Co., 19 A D 2d 672; Matter of Hedlund v. United Exposition Decorating Co., 15 A D 2d 973, mot. for lv. to app. den. 11 *672N Y 2d 646). Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Herlihy, Taylor and Aulisi, JJ., concur,